—Appeal from an order of Supreme *822Court, Erie County (Doyle, J.), entered March 2, 2001, which granted defendant’s motion to vacate a default judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum: Supreme Court did not abuse its discretion in granting the motion of defendant to vacate a default judgment entered against her as a consequence of her failure to answer the complaint (see Smith v Smith, 291 AD2d 828; Steinbarth v Otis El. Co., 244 AD2d 930). Defendant demonstrated both a reasonable excuse for the default and a meritorious defense to the action (see Marchionda & Assoc. v Maximum Express Delivery, 213 AD2d 1071; see generally Di Lorenzo, Inc. v Dutton Lbr. Co., 67 NY2d 138, 141; Fidelity & Deposit Co. of Md. v Andersen & Co., 60 NY2d 693, 695). Present—Pigott, Jr., P.J., Green, Hurlbutt, Kehoe and Lawton, JJ.